Title: To Thomas Jefferson from William Ray, 5 February 1807
From: Ray, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                Florida, Montgomery County, February 5th. 1807.
                            
                        
                        In a heaven-favored country like this, where the
                            supreme power of ruling owes a large measure of its origin to those who toil in the humblest vales of life—where
                            temperate Liberty, rational Equality, and the natural Rights of Mankind constitute the basis of Government, and are the
                            priviledged blessings of all orders of society—where personal Merit is the avowed criterion of Distinction, and equipoise of the elevated rank and dignified office of its Chief Magistrate;—although that
                            office may exhalt him to a Station superior to all the tyrannical potentates of the earth, it does not demand that servile awe, that cringing obsequiesness, and those fulsome apologies in addressing
                            him, which proceed from sycophantic meanness and inspire contempt;—His highest honor is, that he presides over a free people;—his greatest reward that he deserves and shares their grateful benedictions.—
                        But, Sir, though a natural free-born citizen of the happy land, yet, have I felt the torturing scourge of Tyranny, and have tasted the nauseous cup of Slavery;—for I was among
                                those unfortunate Americans who were long
                            immured in the
                        loathsome walls of Tripoli.—To gratify, therefore, a number of friends,—to serve the public, and perhaps to gain a little recompence towards the support of an indigent family, I am preparing for publication, a Volume, to be printed by Subscription, containing an account of our sufferings, the remarks and poetical pieces which I wrote during our captivity.—And as I am anxious to make it as useful and interesting to the public as possible, I have ventured to  solicit your patronizing indulgence, that I might be furnished with such
                            duplicates, or public papers, as contain the most important, correct, and authentic information, relative to our operations
                            of war, or negociations of peace with that power; provided a compliance with this request does not clash with official
                            duty.—
                        The work will be printed by Mr. John Barber of Albany, to whom all communications for me will be sent.—
                        That you may long live the ornament of those republican principles of which you have proved the father and defence; and that you may forever participate in the happy
                            and sure rewards of exhalted
                                virtue, is, amongst thousands of others, the sincere prayer of, Sir, 
                  Your most obedient Humble Servant
                        
                            Wm. Ray
                            
                        
                    